DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the mixture feed assembly".  There is insufficient antecedent basis for this limitation in the claim. In the interest of advancing prosecution "the mixture feed assembly" is interpreted as the previously introduced “a gas mixture supply line assembly” limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20060120550 A).
Regarding Claims 1-8 and 10, Kim discloses a burner assembly (1) having at least two gas supply lines (see 4, 5) for supplying at least two different gases, a mixing section (8) in which the at least two different gases are mixed with one another, a gas mixture supply line assembly (10) in which the mixture of the at least two different gases is passed on and fed to at least one burner head (13) in which the mixture is combusted, characterized in that the gas mixture supply line assembly (10) and/or at least one of the gas supply lines (1, 2) comprise at least one flexible metal hose (11); wherein at least one of the at least two gas supply lines (4, 5) is connected to an oxygen supply and/or a compressed air supply; wherein at least one of the at least two gas supply lines (4, 5) is connected to a fuel gas supply; wherein the at least one flexible metal hose (11) takes the form of a corrugated metal hose (the specification discloses a “corrugated pipe of a stainless steel tube”); wherein the at least one flexible metal hose (11) is fastened by means of screw connections (see at least 15); wherein the mixture feed assembly (10) comprises a distributor line assembly on which at least two combustion heads (13) are arranged; wherein the distributor line assembly comprises at least two distributor sections indicated in annotated Fig. 2 below as dotted boxes), each interconnected by a flexible metal hose (11); wherein at least one of the combustion heads (13) is connected to the distributor line assembly by a flexible metal hose (12); wherein the gas mixture supply line assembly (10) has at least one flexible metal tube (11) upstream of the distributor line assembly; comprising at least one teardrop nozzle burner (see 13, 13b, 17, 18; see also Fig. 4).

    PNG
    media_image1.png
    665
    1101
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    663
    943
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    447
    468
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bates (US 4,227,558).
Regarding Claim 11, Kim discloses the limitations of the parent claim but does not explicitly disclose comprising at least one block burner.
Bates teaches a similar burner assembly comprising at least one block burner (8).

    PNG
    media_image4.png
    549
    831
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kim to further comprise at least one block burner as taught and/or suggested by Bates, since both references teach burners attached to flexible .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image5.png
    782
    615
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    806
    515
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    818
    522
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    518
    889
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    557
    576
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    797
    591
    media_image10.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PE whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799